Citation Nr: 9912536	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for umbilical hernia on 
a direct basis.

2.  Entitlement to service connection for umbilical hernia, 
residuals of cholecystectomy, and esophageal tumors as 
secondary to service-connected hiatal hernia.

3.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1971.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Buffalo, New York Regional Office (RO).  By a rating action 
of December 1996, the RO denied the veteran's claim of 
entitlement to an increased rating for hiatal hernia.  The 
notice of disagreement with that determination was received 
in January 1997.  A statement of the case was issued in March 
1997.  The veteran's substantive appeal was received in March 
1997.  Subsequently, a rating action in September 1997 denied 
service connection for umbilical hernia, residuals of 
cholecystectomy, and esophageal tumors as secondary to 
service-connected hiatal hernia.  A notice of disagreement 
with this determination was received in September 1997.  A 
statement of the case was issued in October 1997, and a 
substantive appeal was received in November 1997.  

By a rating action in May 1998, the RO denied the veteran's 
claim for service connection for umbilical hernia on a direct 
basis.  A notice of disagreement with that determination was 
received in July 1998.  A statement of the case was issued in 
August 1998.  The veteran's substantive appeal was received 
later in August 1998.  The appeal was received at the Board 
in October 1998.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for umbilical hernia which developed as a 
result of his occupational specialty as a trumpet player in 
service.  The veteran indicates that he has an abdominal 
hernia that protrudes through his belly, and it is no longer 
reducible even with weight loss.  The veteran also reports 
that it has been brought to his attention that he has holes 
and tumors in his esophagus.  He also complains of severe 
pain in the area where he had the cholecystectomy.  The 
veteran maintains that all of the above problems started 
after his hiatal hernia was discovered.  Therefore, he argues 
that service connection is warranted for umbilical hernia, 
residuals of cholecystectomy, and esophageal tumors secondary 
to his service-connected hiatal hernia.  

The veteran further contends that his hiatal hernia is more 
disabling than reflected by the 10 percent rating currently 
assigned.  The veteran indicates that he has daily pain, gas, 
heartburn, occasional regurgitation and severe chest pain 
which occasionally radiates into his right arm.  

Upon reviewing the record, the Board notes that in his 
substantive appeal (VA Form 9), received in November 1997, 
the veteran indicated that he has had many referrals to the 
VA medical centers in Canandaigua and Syracuse; he notes that 
the RO has failed to obtain recent records from those medical 
centers that would help in adjudicating his claims.  However, 
the claims file shows that the RO has obtained numerous 
records from these facilities but the Board believes that all 
the veteran's records regarding VA treatment for any disorder 
should be obtained

In a subsequent VA Form 9, received in August 1998, the 
veteran indicated that he was referred to a Dr. Duckles who, 
in July 1998, stated that he would prepare a report regarding 
umbilical hernia; the veteran request that the Board review 
said report prior to adjudicating his claim.  However, the 
record does not contain a report from Dr. Duckles.  
Therefore, the RO should request a report regarding the 
veteran from Dr. Duckles, and if it is not forthcoming or if 
the veteran does not authorize its release, the RO should 
inform the veteran to obtain it.

With respect to the veteran's claim for increased rating, the 
Board finds that the record is inadequate to evaluate the 
disorder.  Consequently, it is the judgment of the Board that 
current compensation examination is warranted.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  



Therefore, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records which are not already in 
the claims file, of the veteran's 
treatment.  These should include his 
record of treatment at the Canandaigua 
and Syracuse VA Medical Centers.  

2.  The RO should inform the veteran of 
the criteria of 38 C.F.R. § 3.655(1998).

3.  The RO should schedule the veteran 
for a VA gastrointestinal examination.  
The claims folder and the criteria of 
Diagnostic Code 7346 should be made 
available to the examiner for review 
purposes prior to the examination, and 
the examiner should specifically state in 
writing whether he/she was provided the 
claims folder and Diagnostic Code 7346.  
All indicated tests and studies should be 
conducted.  The examiner should report 
the findings regarding the hiatal hernia 
only, in relationship to Diagnostic Code 
7346.  

4.  The RO should request a report 
regarding the veteran from Dr. Duckles, 
and if it is not forthcoming or if the 
veteran does not authorized its release, 
the RO should inform the veteran to 
obtain it.

5.  Thereafter, the RO should again 
review this case and take further 
adjudicative action based on the evidence 
obtained pursuant to the development 
sought above.  If the decision(s) remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, including 
the provisions of 38 C.F.R. § 3.310.  The 
supplemental statement of the case should 
also reflect detailed reasons and bases 
for the decisions reached.  They should 
then be afforded the applicable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









